Citation Nr: 0720840
Decision Date: 07/12/07	Archive Date: 09/11/07

Citation Nr: 0720840	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-21 338 	)	DATE JUL 12 2007
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral foot pain.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel





INTRODUCTION

The veteran had active service from March 1975 to July 1984.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).    

The Board entered a decision in present appeal on May 3, 
2006, in which it granted service connection for 
osteoarthritis of the left knee and denied service connection 
for a right knee disorder and bilateral foot pain.  

On May 30, 2006, the Board received correspondence from the 
veteran requesting that his claim for a foot disorder be 
reconsidered based on newly submitted medical evidence.  In 
said correspondence, the veteran explained that the Board did 
not have all of his service medical records at the time of 
the May 2006 decision and attached a service medical record 
showing an injury to his left foot in February 1978, which 
was not previously of record.  

In November 2006 correspondence, the Board notified the 
veteran that his motion for reconsideration of the May 3, 
2006 decision had been received and the Board had determined 
that it would vacate its May 3, 2006 decision and issue a new 
decision.  Since the Board was vacating the May 3, 2006 
decision, the Board noted that the veteran's reconsideration 
motion was considered moot.

Accordingly, the May 3, 2006 Board decision addressing the 
issue of entitlement to service connection for bilateral foot 
pain is vacated.  


ORDER

The Board's May 3, 2006 decision is vacated as to the issue 
of entitlement to service connection for bilateral foot pain.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 0612884	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-21 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for bilateral foot 
pain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran had active service from March 1975 to July 1984. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of November 2005.  This matter was 
originally on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri.

In February 2006, the Board received additional pertinent 
medical evidence from the veteran.  In April 2006, the 
veteran waived the RO's right to initial consideration of 
this new evidence.  Accordingly, the Board will consider the 
new evidence in the first instance in conjunction with the 
issues on appeal.  38 C.F.R.   §§ 19.9, 20.1304(c) (2005).  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is competent medical evidence of record that links 
the currently diagnosed osteoarthritis of the left knee to an 
incident of the veteran's military service.

3.  There is no evidence of record of a right knee disorder 
in service or evidence of arthritis of the right knee 
manifested to a compensable degree within the one-year 
presumptive period following the veteran's discharge form 
service; there is no competent medical evidence that 
otherwise links the currently diagnosed right knee disorder 
to an incident of the veteran's military service. 

4.  The evidence of record shows that the veteran complains 
of bilateral foot pain, but no underlying disorder upon which 
compensation benefits may be established has been clinically 
identified or diagnosed.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the left knee was incurred in active 
service.  38 U.S.C.A.         §§ 1110, 1131, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  

2.  A right knee disorder was not incurred in or aggravated 
during active service and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A.         §§ 1110, 
1112, 1113, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R.    §§ 3.159, 3.303, 3.307, 3.309 (2005).  

3.  Bilateral foot pain was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R.        §§ 3.159, 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board Remand of November 2005 and Veterans Claims Assistance 
Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in November 2002, 
the RO advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The November 2002 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits. 

The Board acknowledges that the November 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claims-that is, evidence of 
the type that should be considered by VA in assessing his 
claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  

During the course of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
instant appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In this regard, as the Board concludes 
below that the preponderance of the evidence is against all 
of the veteran's claims for service connection except for the 
left knee claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  As for the left knee claim, the RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award. 

In further regard to VA's duty to notify, the Board notes 
that the RO and the (Appeals Management Center) AMC provided 
the veteran with a copy of the December 2002 rating decision, 
May 2004 Statement of the Case (SOC), and December 2005 
Supplemental Statement of the Case, which included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence used to 
reach the decisions.  The SOC and SSOC provided the veteran 
with notice of all the laws and regulations pertinent to his 
claims, including the law and implementing regulations of the 
VCAA.  The Board concludes that there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that in 
response to multiple requests from the RO for a complete set 
of the veteran's service medical records,
the National Personnel Records Center indicated that all 
available records (dating from August 1980 to April 1982) 
were forwarded.  The veteran was notified that all of his 
service medical records were not available according to a 
Report of Contact in January 2004 and a January 2004 letter.  
In February 2004, the veteran responded that he did not have 
a copy of his service medical records.  Based on the 
foregoing, the Board finds that any further efforts to obtain 
outstanding service medical records would be futile in the 
current appeal.  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c)(2) (2005).  

The RO afforded the veteran a VA Compensation and Pension 
examination in December 2002 and obtained all records of the 
veteran's treatment through Missouri VA medical facilities.  
Pursuant to the Board's November 2005 Remand, the AMC 
considered a July 2005 letter the veteran submitted from Dr. 
D.H.  The veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  In addition, the Board finds 
that the AMC complied with the Board's November 2005 Remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, 
the Board will proceed with appellate review.     

Evidence 

In the veteran's August 2002 application for compensation 
benefits, he indicated that he received treatment for his 
knees at Tripler Medical Center in Honolulu, Hawaii in May 
1983, and he received treatment for his feet at Fort Leonard 
Wood Community Hospital in April 1976.  In an August 2002 
statement, he reported that he had no medical records to 
submit and that he had not been treated by a doctor since 
service.  

Available service medical records noted no complaints or 
findings referable to a bilateral knee disorder or bilateral 
foot disorder.  An August 1980 record entry noted that the 
veteran had pain with knee bending past 90 degrees on the 
right but this notation was among clinical findings 
pertaining to the low back and with respect to the veteran's 
visit at the clinic for complaints of low back pain.  

VA treatment records dated from November 2002 to December 
2003 noted no complaints or findings referable to a bilateral 
foot disorder.  A November 2002 record showed that the 
veteran complained of a painful right knee and that he denied 
any known specific injury to the knee.  No positive findings 
were reported.  The nurse provided an assessment of 
osteoarthritis but it was unclear if this was in connection 
with the veteran's complaints of knee, back, or ankle pain.  
A December 2002 record noted that the veteran complained of 
frequent "leg pain."  

The December 2002 VA examination report showed that the 
examiner reviewed the veteran's claims file.  The examiner 
reported that the veteran had one outside record of an 
evaluation by a primary care provider dated in November 2002 
in which it was described that he had full range of motion 
and full strength of his lower extremities.  The examiner 
related that the veteran complained of bilateral foot pain 
with weightbearing activities.  The veteran denied a history 
of pes planus or foot injuries.  He indicated that his feet 
had hurt since his discharge from service.  He reported that 
he had not sought any care or any evaluation regarding his 
foot discomfort.  The veteran also complained of bilateral 
knee pain he maintained had been present since his discharge 
from service, and he denied that he had had any injuries or 
trauma to his knees.  He complained of swelling, stiffness, a 
sensation of instability, throbbing, aching, and occasional 
heat in his right knee, and he used a knee support.  He 
complained of stiffness in his left knee.  

On physical examination, the examiner observed that the 
veteran had a mild limp favoring his left leg with 
ambulation.  The examiner reported negative findings except 
for some loss of range of motion on flexion of the knees.  
The examiner reported negative findings for the feet.  The 
examiner diagnosed knee strain bilaterally without any 
evidence of occurrence on active duty and bilateral foot pain 
with subjective complaints absent any physical findings on 
the current examination.  

The December 2002 VA radiograph reports noted that x-rays of 
the veteran's knees revealed minimal to mild bony 
hypertrophic changes slightly greater at the right knee than 
on the left.  X-rays of the veteran's feet revealed no 
appearance unusual for the veteran's age according to the 
radiologist.  

In a statement dated in January 2003, the veteran indicated 
that he received treatment for his knees and feet in 1975.  

In a July 2005 letter, Dr. D.H. reported that the veteran had 
been under her care at St. John's Clinic since April 2004.  
Dr. D.H. noted that the veteran had had chronic left knee and 
ankle pain since 1975 when he was in service.  Dr. D.H. 
indicated that the veteran had an injury at that time and was 
diagnosed with knee and ankle sprains.  Dr. D.H. maintained 
that the veteran continued to have recurrent symptoms since 
then, to include pain, swelling, and giving out of both the 
knee and ankle.

In a January 2006 letter, Dr. L.S. similarly reported that 
the veteran had been treated at St. John's Clinic since April 
2004.  Dr. L.S. noted that the veteran had suffered from 
chronic left knee, ankle, and foot pain since an injury he 
sustained in Vietnam in 1975.  Dr. L.S. maintained that the 
veteran was diagnosed with knee and ankle sprain.  Dr. L.S. 
contended that due to the rigorous physical duties of the 
military, the condition progressed and early osteoarthritis 
developed.  Dr. L.S. indicated that despite a course of 
physical therapy years ago, as well as supportive knee and 
ankle braces, the veteran continued to have pain, swelling, 
buckling, and morning stiffness.  Dr. L.S. noted that left 
knee and ankle x-rays dated in January 2006 showed sequelae 
consistent with osteoarthritis.  A July 2005 treatment record 
noted the veteran's complaints of recurrent left knee and 
ankle pain from a sprain that reportedly occurred in 1975.  
An assessment of left knee and ankle pain was noted. 

Analysis

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 
264 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service incurrence will be presumed for 
certain chronic diseases, including arthritis, if manifested 
to a compensable degree within one year following separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  

The medical evidence shows that the veteran is currently 
diagnosed with bilateral knee strain and osteoarthritis of 
the left knee with x-ray evidence of arthritis of the right 
knee.  Available service medical records note no complaints 
or findings referable to a bilateral knee disorder in 
service, and there is no medical evidence of arthritis of the 
knees manifested to a compensable degree within the one-year 
presumptive period following the veteran's discharge from 
service.  There is no showing of continuity of symptomatology 
with the first medical evidence of complaints of and 
treatment for right knee pain in November 2002 and complaints 
of left knee pain in December 2002-18 years after the 
veteran's discharge from service.  

Notwithstanding the above, service connection may also be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).  Dr. 
D.H. and Dr. L.S. maintained that the veteran's current left 
knee disorder was related to a left knee sprain he reportedly 
sustained during his military service.  Dr. D.H. and Dr. 
L.S.'s opinions are speculative and clearly based on a 
history provided by the veteran as there is no direct 
evidence that the veteran sustained an injury to his left 
knee during service but through no fault of the veteran, a 
complete set of his service medical records are not 
available.  Generally, a medical opinion based on speculation 
does not provide the required degree of medical certainty but 
if supported by clinical data or other rationale may be 
sufficient to support a basis for service connection of a 
disability.  Here, Dr. L.S. essentially contended that due to 
the rigorous physical requirements of the veteran's military 
service, his left knee sprain progressed to osteoarthritis.  
The Board finds Dr. L.S.'s rationale sufficient in the 
absence of service medical records to the contrary.  
Accordingly, service connection is warranted for 
osteoarthritis of the left knee.  As for the right knee, 
there is no competent medical opinion of record that 
otherwise links the current disability to an incident of the 
veteran's military service.  Accordingly, service connection 
may not be established for a right knee disorder. 

While the veteran complains of bilateral foot pain, there is 
no medical evidence of record that an underlying disorder has 
been clinically identified or diagnosed.  Without a pathology 
to which the veteran's bilateral foot pain can be attributed, 
there is no basis to find a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (providing that "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted"), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim). Accordingly, service connection for 
bilateral foot pain is not warranted on the basis of the 
current evidence of record.  

As the weight of the evidence is against the veteran's right 
knee and bilateral foot claims, the benefit-of-the-doubt rule 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  


ORDER

Service connection for osteoarthritis of the left knee is 
granted.

Service connection for a right knee disorder is denied.

Service connection for bilateral foot pain is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


